    Case: 1:20-cv-01307-PAB Doc #: 4 Filed: 09/11/20 1 of 4. PageID #: 29




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


 Daniel A. Ward,                                   Case No. 1:20 cv 1307

                                  Plaintiff,
                 -vs-                              JUDGE PAMELA A. BARKER


 State of Ohio, et al.,                            MEMORANDUM OPINION AND
                                                   ORDER

                                  Defendants.


                                               Background

        Pro se plaintiff Daniel A. Ward, an Ohio prisoner, has filed a civil rights complaint in this

matter against the State of Ohio and Cuyahoga County Court of Common Pleas Judge Kathleen

Sutula. (Doc. No. 1.) His complaint pertains to a state criminal sentence imposed on him by Judge

Sutula in State of Ohio v. Ward, CR-18-42886-A. He contends Judge Sutula exhibited “bias,

prejudice, and discrimination” in sentencing him in the case. (Id. at 5.) In addition, he complains

generally about the treatment he has received in the “justice system” from prosecutors and other

judges and court-appointed attorneys. For relief, he asks the Court to “stop the illegal corruption in

our justice system,” to have his state criminal case dismissed for lack of evidence, and to get his tier

level lowered to a tier I. (Id. at 6.)

                                           Standard of Review

        Pro se complaints are construed liberally and held to less stringent standards than formal

pleadings drafted by lawyers. Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.2011). However, “the

lenient treatment generally accorded to pro se litigants has limits,” and a pro se plaintiff is not

automatically entitled to take every case to trial. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th
    Case: 1:20-cv-01307-PAB Doc #: 4 Filed: 09/11/20 2 of 4. PageID #: 30




Cir.1996). Federal district courts are expressly required under 28 U.S.C. § 1915A to review any

complaint in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity, and to dismiss before service any such action that the court determines is

frivolous or malicious, fails to state a claim on which relief can be granted, or seeks monetary relief

from a defendant who is immune from such relief. To survive a dismissal for failure to state a claim,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the dismissal

standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) governs dismissals for failure to state a claim under 28 U.S.C. § 1915A).

Discussion

        Upon review, the Court finds that the plaintiff’s complaint must be dismissed. Even liberally

construed, it fails to state a plausible civil rights claim.

        First, the complaint challenges the propriety of a sentence imposed on him in a state criminal

case. In Preiser v. Rodriguez, 411 U.S. 475 (1973), the Supreme Court held that a civil rights action

under 42 U.S.C. § 1983 is not an appropriate vehicle for a prisoner to challenge a state conviction or

sentence. Rather, where, as here, a prisoner is “challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release or a

speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus,” which

requires as a precondition that the prisoner exhaust all of his available state-court remedies with

respect to his claims. Preiser, 411 U.S. at 500. Accordingly, the plaintiff’s complaint fails to state

a plausible federal civil rights claim.




                                                      2
   Case: 1:20-cv-01307-PAB Doc #: 4 Filed: 09/11/20 3 of 4. PageID #: 31




       Second, even to the extent the plaintiff may be seeking relief against the defendants in

connection with his state criminal conviction and sentence that is available under § 1983, his action

is barred by the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994). Heck held

that in order “to recover damages for allegedly unconstitutional conviction or imprisonment, or for

other harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a §

1983 plaintiff” must first demonstrate that his “conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court's issuance of a writ of habeas corpus.” Heck,

512 U.S. at 486-87. The plaintiff has not alleged that his conviction or sentence has been invalidated

or called into question in any of the ways articulated in Heck.

       Finally, the State of Ohio is immune from suit in federal court under the Eleventh Amendment

regardless of the nature of the relief sought. Arbino v. Ohio, No. 1:12 CV 0203, 2012 WL 1756856,

at *2 (S.D. Ohio April 2, 2012). And the plaintiff’s general allegations are insufficient to demonstrate

any valid basis for granting injunctive relief against Judge Sutula, who is otherwise immune from suit

for actions taken in her judicial capacity. See Collins v. Deegan, 49 F. App’x 571, 573, 2002 WL

31399692, at *2 (6th Cir. Oct. 23, 2002) (finding injunctive relief against a state court judge not

warranted).

Conclusion

       For all of the foregoing reasons, the plaintiff’s complaint in this matter is dismissed pursuant

to 28 U.S.C. § 1915A. In light of the § 1915A dismissal, the plaintiff’s application to proceed in

forma pauperis (Doc. No. 2) is denied as moot. The Court further certifies, pursuant to 28 U.S.C. §

1915(a)(3) that an appeal from this decision could not be taken in good faith.


                                                   3
   Case: 1:20-cv-01307-PAB Doc #: 4 Filed: 09/11/20 4 of 4. PageID #: 32




      IT IS SO ORDERED.



                                             S/ Pamela A. Barker
                                             PAMELA A. BARKER
Date: September 11, 2020                     U. S. DISTRICT JUDGE




                                         4
